Concurring Opinion by
Mr. Justice Roberts:
I agree with the result reached by the majority. However, I believe that it is essential to emphasize the advisory nature of the Board, both in theory and in practice. The mayor appointed the Board as an advisory body; the Board is incapable of disciplining any member of the police department. Disciplinary action may be taken by and only by the Police Commissioner. The Board is completely powerless to direct the Police Commissioner to discipline any policeman *182no matter how serious the charges against him or how clear the proof. Nor may the Board restrain the Police Commissioner from disciplining any member of the force, though- the Board might believe the charges to. be without foundation.
The Commissioner has a completely free hand: he may:, follow the Board’s recommendations, refuse to follow them, or .take whatever action he deems appropriate and the law permits. The Board’s recommendation is merely its advice and its view in no way binds the-Commissioner nor anyone else concerned. Whether or. not the Board’s recommendations are followed or rejected is clearly within the sole discretion of the Commissioner. As the Commissioner himself testified: “I also: have the ultimate responsibility for discipline in the'Police Department. I am very much aware of it, and no discipline is taken against any member of my: department unless I consider it just.” (Emphasis supplied.)
; Because of the Commissioner’s obvious responsibility [to.; make .the. decision in any disciplinary matter, in my view there is no question but that the Police Advisory Board exercises merely and ewcluswely an advisory function. Even if the Commissioner follows the Board’s recommendation in every instance, it is apparent to all that it is the Police Commissioner who is making the ultimate decision and that it is he who must be held accountable for his actions. No other view of police discipline would be consistent with- the charter authority of .the Police Commissioner and Advisory Board.
Mr. Justice Jones and Mr. Justice Pomeroy join in this opinion. . .